 



Exhibit 10.4
FORM OF
NONQUALIFIED STOCK OPTION AGREEMENT
KITTY HAWK 2003 LONG TERM EQUITY INCENTIVE PLAN
     1. Grant of Option. Pursuant to the Kitty Hawk 2003 Long Term Equity
Incentive Plan (the “Plan”) for Employees, Consultants and Outside Directors of
Kitty Hawk, Inc., a Delaware Corporation (the “Company”), and its Subsidiaries,
the Company grants to
 
(the “Participant”),
an option to purchase shares of Common Stock of the Company as follows:
On the date hereof, the Company grants to the Participant an option (the
“Option” or “Stock Option”) to purchase                      (___) full shares
(the “Optioned Shares”) of Common Stock at an Option Price equal to $  per
share. The Date of Grant of this Stock Option is                     .
The “Award Period” shall commence on the Date of Grant and shall expire on the
date immediately preceding the tenth (10th) anniversary of the Date of Grant.
The Stock Option is a Nonqualified Stock Option.
     2. Subject to Plan. The Stock Option and its exercise are subject to the
terms and conditions of the Plan, and the terms of the Plan shall control. The
capitalized terms used herein that are defined in the Plan shall have the same
meanings assigned to them in the Plan. The Stock Option is subject to any rules
promulgated pursuant to the Plan by the Board or the Committee and communicated
to the Participant in writing.
     3. Vesting; Time of Exercise; Holding Period.
     a. Except as specifically provided in this Award Agreement (this
“Agreement”), and subject to certain restrictions and conditions set forth in
the Plan, the Stock Option shall be fully exercisable on the Date of Grant.
     b. Except as specifically provided in this Agreement and subject to certain
restrictions and conditions set forth in the Plan, the Optioned Shares shall
vest in three equal annual installments, with the first installment vesting on
the anniversary of the date of the grant of the Stock Option
(                    ) and each subsequent installment vesting on each
successive                     .
     In the event that a Change of Control occurs, then upon the effective date
of such Change of Control, provided the Participant is employed by (or, if the
Participant is a

1



--------------------------------------------------------------------------------



 



Consultant, is providing services to) the Company or a Subsidiary from the Date
of Grant to the date of such Change of Control, the total Optioned Shares not
previously vested shall thereupon immediately become fully vested. In the event
of a conflict between (i) the definition of a Change of Control in the Plan and
in the Participant’s employment agreement with the Company (if any) or (ii) the
time of acceleration of a Participant’s Optioned Shares under this Agreement,
any prior option agreement of the Participant with the Company or the Plan and
under the Participant’s employment agreement with the Company (if any), the
terms of the Participant’s employment agreement shall control.
     c. If the Optioned Shares received upon exercise of this Stock Option are
not fully vested as described in Section 3.b. above at the time of exercise of
the Stock Option, the unvested Optioned Shares issued to the Participant shall
be Restricted Stock, subject to the conditions of Section 6.5(a) and (b) of the
Plan. The Restriction Period for such Restricted Stock shall commence on the
date of exercise and shall expire on the date the Optioned Shares otherwise
would vest as described in Section 3.b. above.
     Upon the issuance to Participant of a certificate for Restricted Stock,
Participant shall endorse such certificate in blank or execute a stock power in
form satisfactory to the Company in blank and deliver such certificate and
executed stock power to the Company. The provisions of this paragraph shall be
specifically performable by the Company in a court of equity or law.
     In the event of the Participant’s Termination of Service prior to the end
of the Restriction Period, any shares of Restricted Stock for which the
Restriction Period has not expired shall be forfeited pursuant to the terms of
this Agreement and the Company may, in its sole discretion, elect to repurchase
the Restricted Stock by paying, as soon as practicable after the event causing
forfeiture of such shares (but in any event within five (5) business days after
such event), cash, in an amount equal to the lesser of (i) the total
consideration paid by the Participant for such forfeited shares or (ii) the Fair
Market Value of such forfeited shares as of the date of such event. If the
Company elects not to repurchase the Restricted Stock upon forfeiture, the
Participant shall retain such Restricted Stock free of restriction under the
Plan.
     4. Term; Forfeiture.
     a. Except as otherwise provided in this Agreement, to the extent the
unexercised portion of the Stock Option relates to Optioned Shares which are not
vested on the date of the Participant’s Termination of Service, the Stock Option
will be terminated on that date. The unexercised portion of the Stock Option
that relates to Optioned Shares which are vested will terminate and be forfeited
at the first of the following to occur:
     i. 5 p.m. on the date the Award Period terminates;
     ii. 5 p.m. on the date which is 365 days following the date of the
Participant’s Termination of Service due to death or Total and Permanent
Disability;

2



--------------------------------------------------------------------------------



 



     iii. immediately upon the Participant’s Termination of Service by the
Company (or a Subsidiary) for Cause (as defined herein);
     iv. 5 p.m. on the date which is 3 years following the date of the
Participant’s Termination of Service by the Participant for Retirement;
     v. 5 p.m. on the date which is 90 days following the date of the
Participant’s Termination of Service by the Company (or a Subsidiary) without
Cause or by the Participant with or without the consent of the Company, other
than by reason of Retirement; or
     vi. 5 p.m. on the date the Company causes any portion of the Option to be
forfeited pursuant to Section 7 hereof.
     “Cause” shall mean Participant’s:
     i. conviction by a court of competent jurisdiction of a felony or serious
misdemeanor involving moral turpitude;
     ii. willful disregard of any written directive of the Board, provided the
written directive is not inconsistent with the Certificate of Incorporation or
Bylaws of the Company or applicable law;
     iii. breach of his or her fiduciary duty under circumstances that involve
personal profit;
     iv. breach of a material term of his or her employment agreement (if any)
with the Company (or one of its Subsidiaries); or
     v. neglect of his or her duties that has a material adverse effect on the
Company.
     5. Who May Exercise. Subject to the terms and conditions set forth in
Sections 3 and 4 above, during the lifetime of the Participant, the Stock Option
may be exercised only by the Participant, or by the Participant’s guardian or
personal or legal representative. If the Participant’s Termination of Service is
due to his death prior to the date specified in Section 4.a.i. hereof, or
Participant dies prior to the termination dates specified in Section 4.a.
hereof, and the Participant has not exercised the Stock Option as to the maximum
number of vested Optioned Shares as set forth in Section 3 hereof as of the date
of death, the following persons may exercise the vested portion of the Stock
Option on behalf of the Participant at any time prior to the earliest of the
dates specified in Section 4 hereof: the personal representative of his estate,
or the person who acquired the right to exercise the Stock Option by bequest or
inheritance or by reason of the death of the Participant; provided that the
Stock Option shall remain subject to the other terms of this Agreement, the
Plan, and applicable laws, rules, and regulations.

3



--------------------------------------------------------------------------------



 



     6. No Fractional Shares. The Stock Option may be exercised only with
respect to full shares, and no fractional share of stock shall be issued.
     7. Manner of Exercise. Subject to such administrative regulations as the
Committee may from time to time adopt, the Stock Option may be exercised by the
delivery of written notice to the Committee setting forth the number of shares
of Common Stock with respect to which the Stock Option is to be exercised, the
date of exercise thereof (the “Exercise Date”) which shall be at least one
(1) day after giving such notice unless an earlier time shall have been mutually
agreed upon. On the Exercise Date, the Participant shall deliver to the Company
consideration with a value equal to the total Option Price of the shares to be
purchased, payable as follows: (a) cash, check, bank draft, or money order
payable to the order of the Company, (b) Common Stock or Restricted Stock (with
the prior approval of the Committee) owned by the Participant on the Exercise
Date, valued at its Fair Market Value on the Exercise Date, and which the
Participant has not acquired from the Company within six (6) months prior to the
Exercise Date, and/or (c) in any other form of valid consideration that is
acceptable to the Committee in its sole discretion; provided, however, that if
the Option Price is paid in Restricted Stock, the stock received by the
Participant pursuant to such exercise shall also be Restricted Stock.
     Upon payment of all amounts due from the Participant, the Company shall
cause certificates for the Optioned Shares then being purchased to be delivered
to the Participant (or the person exercising the Participant’s Stock Option in
the event of his death) at its principal business office within five
(5) business days after the Exercise Date. In no event may the Stock Option be
exercised or shares of Common Stock be issued pursuant to this Stock Option if
the exercise or the issuance thereof would violate applicable law or the rules
or regulations of a stock exchange or inter-dealer quotation system on which the
shares of Common Stock are then listed or quoted.
     If the Participant fails to pay for any of the Optioned Shares specified in
such notice or fails to accept delivery thereof, then the Stock Option, and
right to purchase such Optioned Shares may be forfeited at the sole discretion
of the Company.
     8. Tax Requirements. Subject to Section 8.6 of the Plan, the Company or, if
applicable, any Subsidiary (for purposes of this Section 8, the term “Company”
shall be deemed to include any applicable Subsidiary), shall have the right to
deduct from all amounts hereunder paid in cash or other form, any Federal,
state, local, or other taxes required by law to be withheld in connection with
this Award. The Participant may pay the Company the amount of any taxes that the
Company is required to withhold in connection with the Participant’s income
arising with respect to this Award. Such payment may be made (i) by the delivery
of cash to the Company in an amount that equals or exceeds (to avoid the
issuance of fractional shares under (iii) below) the required tax withholding
obligations of the Company; (ii) if the Company, in its sole discretion, so
consents in writing, the actual delivery by the exercising Participant to the
Company of shares of Common Stock other than (A) Restricted Stock, or (B) Common
Stock that the Participant has not acquired from the Company within six
(6) months prior to the date of exercise, which shares so delivered have an
aggregate Fair Market Value that equals or exceeds (to avoid the issuance of
fractional shares under (iii) below) the required tax withholding payment;
(iii) if the Company, in its sole discretion, so consents in writing,

4



--------------------------------------------------------------------------------



 



the Company’s withholding of a number of shares to be delivered upon the
exercise of the Stock Option other than shares that will constitute Restricted
Stock, which shares so withheld have an aggregate fair market value that equals
(but does not exceed) the required tax withholding payment; or (iv) any
combination of (i), (ii), or (iii). The Company may, with the consent of the
Participant, withhold any such taxes from any other cash remuneration otherwise
paid by the Company to the Participant.
     9. Nonassignability. Except as otherwise provided herein, this Stock Option
may not be transferred, assigned, pledged, hypothecated or otherwise conveyed or
encumbered other than by will or the laws of descent and distribution and may be
exercised during the lifetime of the Participant only by the Participant or the
Participant’s legally authorized representative.
     The vested portion of this Stock Option may be transferred by the
Participant to (i) the spouse (or former spouse), children or grandchildren of
the Participant (“Immediate Family Members”), (ii) a trust or trusts for the
exclusive benefit of such Immediate Family Members, (iii) a partnership in which
the only partners are (1) such Immediate Family Members and/or (2) entities
which are controlled by Immediate Family Members, (iv) an entity exempt from
federal income tax pursuant to Section 501(c)(3) of the Code or any successor
provision, or (v) a split interest trust or pooled income fund described in
Section 2522(c)(2) of the Code or any successor provision; provided that
(x) there shall be no consideration for any such transfer; (y) subsequent
transfers of this Stock Option shall be prohibited, except those by will or the
laws of descent and distribution, and (z) the forfeiture provisions provided for
in the Plan and this Agreement shall continue as if this Stock Option had not
been transferred.
     10. Rights as Stockholder. The Participant will have no rights as a
stockholder with respect to any shares covered by the Stock Option until the
issuance of a certificate or certificates to the Participant for the Optioned
Shares. The Optioned Shares shall be subject to the terms and conditions of this
Agreement regarding such Optioned Shares. Except as otherwise provided in
Section 11 hereof, no adjustment shall be made for dividends or other rights for
which the record date is prior to the issuance of such certificate or
certificates.
     11. Adjustment of Number of Optioned Shares and Related Matters. The number
of shares of Common Stock covered by the Stock Option, and the Option Prices
thereof, shall be subject to adjustment in accordance with Articles 11 - 13 of
the Plan.
     12. Nonqualified Stock Option. The Stock Option shall not be treated as an
Incentive Stock Option.
     13. Participant’s Representations. Notwithstanding any of the provisions
hereof, the Participant hereby agrees that he will not exercise the Stock Option
granted hereby, and that the Company will not be obligated to issue any shares
to the Participant hereunder, if the exercise thereof or the issuance of such
shares shall constitute a violation by the Participant or the Company of any
provision of any law, regulation of any governmental authority or rule or
regulation of any stock exchange or quotation service on which the Common Stock
is then listed or quoted. Any determination in this connection by the Company
shall be final, binding, and conclusive. The obligations of the Company and the
rights of the Participant are subject to all applicable laws, rules, and
regulations.

5



--------------------------------------------------------------------------------



 



     14. Investment Representation. Unless the Common Stock is issued to him or
her in a transaction registered under applicable federal and state securities
laws, by his or her execution hereof, the Participant represents and warrants to
the Company that all Common Stock which may be purchased hereunder will be
acquired by the Participant for investment purposes for his or her own account
and not with any intent for resale or distribution in violation of federal or
state securities laws. Unless the Common Stock is issued to him in a transaction
registered under the applicable federal and state securities laws, all
certificates issued with respect to the Common Stock shall bear an appropriate
restrictive investment legend and shall be held indefinitely, unless they are
subsequently registered under the applicable federal and state securities laws
or the Participant obtains an opinion of counsel, in form and substance
satisfactory to the Company and its counsel, that such registration is not
required.
     15. Participant’s Acknowledgments. The Participant acknowledges receipt of
a copy of the Plan, which is annexed hereto, and represents that he or she is
familiar with the terms and provisions thereof, and hereby accepts this Option
subject to all the terms and provisions thereof. The Participant hereby agrees
to accept as binding, conclusive, and final all decisions or interpretations of
the Committee or the Board, as appropriate, upon any questions arising under the
Plan or this Agreement.
     16. Law Governing. This Agreement shall be governed by, construed, and
enforced in accordance with the laws of the State of Delaware (excluding any
conflict of laws rule or principle of Delaware law that might refer the
governance, construction, or interpretation of this agreement to the laws of
another state).
     17. No Right to Continue Service or Employment. Nothing herein shall be
construed to confer upon the Participant the right to continue in the employ or
to provide services to the Company or any Subsidiary, whether as an employee or
as a consultant, or interfere with or restrict in any way the right of the
Company or any Subsidiary to discharge the Participant as an employee or
consultant at any time.
     18. Legal Construction. In the event that any one or more of the terms,
provisions, or agreements that are contained in this Agreement shall be held by
a Court of competent jurisdiction to be invalid, illegal, or unenforceable in
any respect for any reason, the invalid, illegal, or unenforceable term,
provision, or agreement shall not affect any other term, provision, or agreement
that is contained in this Agreement and this Agreement shall be construed in all
respects as if the invalid, illegal, or unenforceable term, provision, or
agreement had never been contained herein.
     19. Covenants and Agreements as Independent Agreements. Each of the
covenants and agreements that is set forth in this Agreement shall be construed
as a covenant and agreement independent of any other provision of this
Agreement. The existence of any claim or cause of action of the Participant
against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company of the covenants and
agreements that are set forth in this Agreement.

6



--------------------------------------------------------------------------------



 



     20. Entire Agreement. This Agreement together with the Plan supersede any
and all other prior understandings and agreements, either oral or in writing,
between the parties with respect to the subject matter hereof and constitute the
sole and only agreements between the parties with respect to the said subject
matter. All prior negotiations and agreements between the parties with respect
to the subject matter hereof are merged into this Agreement. Each party to this
Agreement acknowledges that no representations, inducements, promises, or
agreements, orally or otherwise, have been made by any party or by anyone acting
on behalf of any party, which are not embodied in this Agreement or the Plan and
that any agreement, statement or promise that is not contained in this Agreement
or the Plan shall not be valid or binding or of any force or effect.
     21. Parties Bound. The terms, provisions, and agreements that are contained
in this Agreement shall apply to, be binding upon, and inure to the benefit of
the parties and their respective heirs, executors, administrators, legal
representatives, and permitted successors and assigns, subject to the limitation
on assignment expressly set forth herein.
     22. Modification. No change or modification of this Agreement shall be
valid or binding upon the parties unless the change or modification is in
writing and signed by the parties. Notwithstanding the preceding sentence, the
Company may amend the Plan or revoke this Stock Option to the extent permitted
by the Plan.
     23. Headings. The headings that are used in this Agreement are used for
reference and convenience purposes only and do not constitute substantive
matters to be considered in construing the terms and provisions of this
Agreement.
     24. Gender and Number. Words of any gender used in this Agreement shall be
held and construed to include any other gender, and words in the singular number
shall be held to include the plural, and vice versa, unless the context requires
otherwise.
     25. Notice. Any notice required or permitted to be delivered hereunder
shall be deemed to be delivered only when actually received by the Company or by
the Participant, as the case may be, at the addresses set forth below, or at
such other addresses as they have theretofore specified by written notice
delivered in accordance herewith:

7



--------------------------------------------------------------------------------



 



     a. Notice to the Company must be addressed and delivered as follows:
Kitty Hawk, Inc.
P.O. Box 612787
1515 West 20th St. — 2nd Floor
DFW International Airport, TX 75261
Attn: Stock Plan Administrator
Facsimile: (972) 456-2449
With a copy to the Secretary of the Company
     b. Notice to the Participant shall be addressed and delivered as set forth
on the signature page.
* * * * * * * *

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
its duly authorized officer, and the Participant, to evidence his consent and
approval of all the terms hereof, has duly executed this Agreement, as of the
date specified in Section 1 hereof.

              COMPANY:
 
       
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
       
 
            PARTICIPANT:
 
       
 
       
 
                  Signature
 
       
 
  Name:    
 
       
 
  Address:    
 
       

9